J-S81016-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN THE INTEREST OF: A.S., A                :   IN THE SUPERIOR COURT OF
MINOR                                      :        PENNSYLVANIA
                                           :
                                           :
APPEAL OF: B.S., FATHER                    :
                                           :
                                           :
                                           :
                                           :   No. 1850 EDA 2016

                Appeal from the Dispositional Order June 1, 2016
              in the Court of Common Pleas of Philadelphia County
                Family Court at No(s): CP-51-DP-0015013-2009


BEFORE: BOWES, MOULTON, JJ., and STEVENS, P.J.E.*

MEMORANDUM BY MOULTON, J.:                           FILED JANUARY 10, 2017

       B.S. (“Father”) appeals from the order of the trial court entered on

June 1, 2016, that adjudicated A.S. (“Child”) dependent pursuant to 42

Pa.C.S. § 6302, and ordered that Child would remain in Father’s home, with

the Philadelphia County Department of Human Services (“DHS”) directed to

supervise the family.1 We affirm.

       The trial court summarized the relevant factual and procedural history

of this matter as follows.

           A.S. was born [in May 2003]. The family has a substantial
           DHS history.

____________________________________________


* Former Justice specially assigned to the Superior Court.
       1
        B.G. (“Mother”) did not challenge the order by filing a separate
appeal, nor did she file a brief in the instant appeal.
J-S81016-16


            On September 5, 2006, the father and the mother were
            arrested and charged with drug offenses.

            On May 26, 2008, the father entered a guilty plea to the
            drug charges.

            On August 5, 2008, the father was sentenced to two to
            four years in prison.

            On January 21, 2009, an adjudicatory hearing was held
            before the Honorable Alice B. Dubow.[2]        A.S. was
            adjudicated dependent and committed to the care of DHS.

            On October 20, 2010, [P]ermanent Legal Custody (PLC) of
            the child was awarded to the paternal grandmother
            (PGM).[3]
____________________________________________


       2
         Judge Dubow was sworn in as a member of this Court in January
2016, following her election to the Court in November 2015. Judge Dubow
is not involved in the review of this matter.
       3
           This Court has stated:

            [A] juvenile court may award permanent legal custody to a
            child’s caretaker pursuant to Section 6351(a)(2.1) of the
            Juvenile Act. This is an arrangement whereby a juvenile
            court discontinues court intervention as well as supervision
            by a county agency, and awards custody of a dependent
            child, on a permanent basis, to a custodian. Parental
            rights are not terminated. See In re H.V., 37 A.3d 588,
            589 (Pa.Super.2012). The custodian is typically provided a
            financial subsidy for the child by the local county children
            and youth agency. The subsidy component is generally an
            integral component when permanent legal custody is
            considered a viable option.[]

            A trial court may consider permanent legal custody, upon
            the filing of a petition by a county children and youth
            agency that alleges the dependent child’s current
            placement is not safe, and the physical, mental, and moral
            welfare of the child would best be served if subsidized
            permanent legal custodianship (SPLC) were granted. See
            In re S.B., 208 Pa.Super. 21, 943 A.2d 973, 983–984
(Footnote Continued Next Page)


                                           -2-
J-S81016-16


          On October 21, 2015, DHS received a valid General
          Protective Services Report (GPS) alleging that the child
          had left the home of PGM on October 16, 201[5]. The
          report further alleged that PGM could no longer control the
          child’s behavior.

          On November 11, 2015, DHS received a valid GPS report
          alleging that the child had repeatedly run away from the
          home of PGM.

          In November, 2015, the child began residing with the
          father[, where] she currently remains.

          On March 29, 2016, the father petitioned the Domestic
          Relations Branch of the Philadelphia Family Court to
          modify/vacate the PLC order.[4]

          On April 12[,] 2016, a special guardian (SG) hearing on
          the motion to modify/vacate the PLC was heard before
          Master Carol Carson. Master Carson ordered the PLC to
          stand and ordered DHS to file a dependen[cy] petition.

          On April 28, 2016, the City Solicitor’s office on behalf of
          DHS filed a dependency petition.

          On May 4, 2016, an adjudicatory hearing was held before
          the Honorable Jonathan Q. Irvine. Judge Irvine vacated
          the PLC as to the PGM. Judge Irvine found that the child
          was residing with the father. The Court deferred the
                       _______________________
(Footnote Continued)

          (2008). Upon receipt of this petition, the court must
          conduct a hearing and make specific findings focusing on
          the best interests of the child. See id. In order for the
          court to declare the custodian a “permanent legal
          custodian” the court must find that neither reunification
          nor adoption is best suited to the child’s safety, protection
          and physical, mental and moral welfare. See id.; see
          also 42 [Pa.C.S.] § 6351(f.1).

In re S.H., 71 A.3d 973, 977-78 (Pa.Super. 2013).
      4
        Father previously filed a petition to vacate or modify custody on
December 20, 2013. On April 28, 2015, the trial court dismissed/discharged
Father’s petition.



                                            -3-
J-S81016-16


           adjudication until June 1, 2016. The father was referred to
           the Clinical Evaluation Unit (CEU) for a forthwith drug
           screen and monitoring with three random drug screens
           prior to the next court date.

           On June 1, 2016, an adjudicatory hearing was held before
           the Honorable Jonathan Q. Irvine.

Tr. Ct. Op. (“Rule 1925(a) Op.”), 7/18/16, at 1-2 (unpaginated) (footnote

added).5

       At the June 1, 2016 adjudicatory/dispositional hearing, DHS presented

the testimony of Issair Santos-Torres, a DHS social worker.              At the

conclusion of the hearing, the trial court stated as follows:

           THE COURT: Based on the testimony presented in court
           today, I do find that DHS has met their burden by clear
           and convincing evidence that the child is currently without
           proper parental care and control and DHS supervision.
           How old is the child?

           [FATHER]: Thirteen.

           [COUNSEL FOR FATHER]: She’s thirteen.

           THE COURT: If she was a little younger, I’d be removing
           the child because you’re smoking weed. You got to stop
           while - it’s like being on probation. So I’m going to just
           leave it at that. You - you need to come down for the
           randoms. And you need to stop smoking weed.

N.T., 6/1/16, at 15.
____________________________________________


       5
        This Court has found that a parent may petition the trial court “to
regain custody of a child who is the subject of an award of permanent legal
custody.” In re S.H., 71 A.3d at 982. Further, this Court expressed
approval for assignment of such petitions to the Juvenile Branch of the
Philadelphia trial court, rather than the Domestic Relations Branch, as the
Juvenile Branch would have had experience with the family and, in the
Juvenile Branch, DHS would be a party. Id. at 983.



                                           -4-
J-S81016-16


      On that same date, June 1, 2016, Judge Irvine entered the order that

adjudicated Child dependent, and ordered that Child was to remain in

Father’s home, with DHS supervision. The trial court stated its adjudication

of dependency and disposition in its order as follows:

         AND NOW, this 1st day of June, 2016, after consideration
         of the petition presented by the Philadelphia Department
         of Human Services, it is ORDERED that the child is found,
         by clear and convincing evidence, to be a Dependent Child
         pursuant to the Pennsylvania Juvenile Act at 42 Pa.C.S. §
         6302 ‘Dependent Child’.

         FINDINGS OF FACT

         The findings of fact are set forth in the record of this case.

         REASONABLE EFFORTS

         Further, the Court hereby finds that to allow this child to
         remain in the home would NOT be contrary to the child’s
         welfare, and that the Philadelphia Department of Human
         Services made Reasonable Efforts to prevent or eliminate
         the need for removal of this child from the home.

         CUSTODY/PLACEMENT

         Legal Custody of the Child shall remain with the Father,
         [B.S.]. Physical Custody of the Child shall remain with the
         Father, [B.S.].

         CURRENT PLACEMENT – Child’s Safety

         The child is safe in the current placement setting. Safety
         as of 5/6/16

         CURRENT PERMANENT PLACEMENT PLAN

         The current placement goal for the child is [to] remain with
         the parent or guardian.

         PROGRAMS/INITIATIVES

         The court recognizes the following initiatives or programs
         have been or will be used:


                                      -5-
J-S81016-16


         Family Group Decision Making with individual and family.

         ...

         FINDINGS/ORDERS

         THE COURT FURTHER FINDS:

         Father and Child attend[] Therapy at the Tree Of Life.

         THE COURT FURTHER ORDERS: ADJ DEP - DHS IS TO
         SUPERVISE

         Single Case Plan meeting to be held within 20 days. DHS
         exhibit #1 is presented to the court and entered into
         evidence. Father is re-referred to CEU for a forthwith
         screen and three random drug screens prior to the next
         court date. Father to provide CEU with presciptions.[sic]
         Father and Child are referred to BHS for monitoring. Child
         is to continue to attend school on a mandatory basis.

         NEXT SCHEDULED COURT DATE(S)

         Next Scheduled Court Date: - CUA Initial Perm. Hearing -
         08/18/2016 - 1:30PM -1501 Arch Street – Courtroom 4B

         Such disposition having been determined to be best suited
         to the protection and physical, mental and moral welfare of
         the child.

Tr. Ct. Order, 6/1/16, at 1-2 (italics added; bold in original).

      On June 16, 2016, Father timely filed a notice of appeal, together with

a concise statement of errors complained of on appeal, pursuant to

Pennsylvania Rule of Appellate Procedure 1925(a)(2)(i) and (b).

      On appeal, Father raises two questions for our review:

         1. Whether the trial court erred by not specifying, as
         required by rules 1408 and 1409 of the PA Rules of
         Juvenile Court Procedure, which specific averments in the
         petition were proved by clear and convincing evidence
         (Rule 1408) and by failing to include in the Order
         adjudicating the subject minor dependent, under 42
         Pa.C.S.A. §6302(1), the specific factual findings upon

                                      -6-
J-S81016-16


           which the court’s decision was based (Rule 1409{C}{1}
           {a}{b}) [sic][?]

           2. Whether the trial court erred in adjudicating the subject
           minor dependent under 42 Pa.C.S.A. §6302(1) and finding
           there was clear and convincing evidence that said minor
           lacked proper parental care and control[?]

Father’s Br. at 4.6

       We will address Father’s second issue first. The Pennsylvania Supreme

Court recently set forth our standard of review in a dependency case as

follows:

           “The standard of review in dependency cases requires an
           appellate court to accept findings of fact and credibility
           determinations of the trial court if they are supported by
           the record, but does not require the appellate court to
           accept the lower court’s inferences or conclusions of law.”
           In re R.J.T., 608 Pa. 9, [27], 9 A.3d 1179, 1190 (Pa.
           2010). We review for abuse of discretion[.]

In Interest of: L.Z., A Minor Child, 111 A.3d 1164, 1174 (2015). As the

Pennsylvania Supreme Court has stated:

           [U]nlike trial courts, appellate courts are not equipped to
           make the fact-specific determinations on a cold record,
           where the trial judges are observing the parties during the
           relevant hearing and often presiding over numerous other
           hearings regarding the child and parents. R.J.T., 9 A.3d
           at 1190. Therefore, even where the facts could support an
           opposite result, as is often the case in dependency and
           termination cases, an appellate court must resist the urge
           to second guess the trial court and impose its own
           credibility determinations and judgment; instead we must
           defer to the trial judges so long as the factual findings are
____________________________________________


       6
        Both DHS and Child informed this Court that they would not be filing
a brief in this matter. See Notice to the Court, filed 9/6/2016; Letter from
DHS to Joseph D. Seletyn, Esquire, dated and filed 9/8/2016.



                                           -7-
J-S81016-16


          supported by the record and the court’s legal conclusions
          are not the result of an error of law or an abuse of
          discretion. In re Adoption of Atencio, [] 650 A.2d 1064,
          1066 ([Pa.] 1994).

In re Adoption of S.P., 47 A.3d 817, 826-27 (Pa. 2012).

     Section 6302 of the Juvenile Act defines a “dependent child” as:

          A child who:

          (1) is without proper parental care or control, subsistence,
          education as required by law, or other care or control
          necessary for his physical, mental, or emotional health, or
          morals. A determination that there is a lack of proper
          parental care or control may be based upon evidence of
          conduct by the parent, guardian or other custodian that
          places the health, safety or welfare of the child at risk[.]

42 Pa.C.S. § 6302.

     In In re G., T., this Court further explained the definition of

“dependent child”:

          The question of whether a child is lacking proper parental
          care or control so as to be a dependent child encompasses
          two discrete questions: whether the child presently is
          without proper parental care and control, and if so,
          whether such care and control are immediately available.

845 A.2d 870, 872 (Pa.Super. 2004) (internal quotations and citations

omitted); see also In re J.C., 5 A.3d 284, 289 (Pa.Super. 2010).

Additionally, we note that “[t]he burden of proof in a dependency proceeding

is on the petitioner to demonstrate by clear and convincing evidence that a

child meets that statutory definition of dependency.” In re G., T., 845 A.2d

at 872.

     With regard to a dependent child, our Supreme Court has explained:


                                     -8-
J-S81016-16


         A court is empowered by 42 Pa.C.S. § 6341(a) and (c) to
         make a finding that a child is dependent if the child meets
         the statutory definition by clear and convincing evidence.
         If the court finds that the child is dependent, then the
         court may make an appropriate disposition of the child to
         protect the child’s physical, mental and moral welfare,
         including allowing the child to remain with the parents
         subject to supervision, transferring temporary legal
         custody to a relative or public agency, or transferring
         custody to the juvenile court of another state. 42 Pa.C.S.
         § 6351(a).

In re M.L., 757 A.2d 849, 850-51 (Pa. 2000); accord In re D.A., 801 A.2d

614, 617 (Pa.Super. 2002) (en banc).

      Father argues the trial court erred in finding a lack of proper parental

care and control, and, thus, adjudicating Child dependent under 42 Pa.C.S.

§6302(1). Father’s Br. at 9-10. Father asserts that the testimony of DHS’s

sole witness, its caseworker, Ms. Torres-Santos, established that Child was

doing well in Father’s care, and that Father was meeting Child’s needs.

Specifically, Father states that the evidence showed that he was meeting

Child’s needs with regard to school as well as therapy, which included Child’s

individual therapy, Father’s individual therapy, and seeking family therapy.

Father claims that he was also meeting curfew, and obtaining medical care

for Child. Father’s Br. at 9.

      Moreover, Father alleges that the evidence established that his home

was appropriate, in that he had ample food, all utilities were operable, and

he provided proper sleeping arrangements.     He asserts that, not only was

Child not lacking proper care and control, but, rather, the care and control


                                    -9-
J-S81016-16


that he was providing for Child was exemplary, and was meeting all of her

needs, including her specialized mental health needs.        Id.   Additionally,

Father states that the “record of the case” which the trial court referenced in

its June 1, 2016 order as the basis for finding a present inability to parent,

shows that Father was a consistent, stable, and loving parent throughout the

case. Id. at 10. Father claims that he made only one parenting misstep in

the history of the case, and that he corrected it in January of 2010. Father

alleges that he was the parent to whom the court consistently looked to

parent, care for, and be the custodian of Child. Id. He urges that the DHS

dependency petition did not allege a “present inability” to parent, and that

there was no testimony that supported a finding of “present inability.” Id.

      Finally, Father asserts that the trial court committed an error and

abuse of its discretion by not making specific findings of fact and

adjudication based upon his “present inability” to parent with a lack of DHS

supervision.   He claims that the record was devoid of any testimony in

support of such a finding, and that the uncontroverted testimony showed

that he was meeting Child’s needs overall, addressing her specific mental

health needs, and that Child was doing very well in his care.

      In its Pa.R.A.P. 1925(a) opinion, the trial court explained its finding of

dependency as follows:

         In the instant case, the DHS social worker testified that
         the father had a history of substance abuse. (N.T., 6-1-
         16, p. 7). On May 4, 2016, the father was ordered by the
         [trial court] to submit to a forthwith drug screen.

                                    - 10 -
J-S81016-16


        Furthermore, he was ordered to submit to three random
        drug screens. The father did not complete the forthwith
        drug screen on May 4, 2016. The [trial court] presumes
        that the forthwith drug screen is positive for drugs/alcohol
        if the father fails to complete it on the day it was ordered.
        The father did complete one random drug screen on May
        17, 2016. (N.T., 6-1-16, p. 8). The father’s May 17, 2016
        drug screen was positive for marijuana. (6-1-17 [sic],
        DHS Exhibit 1). Marijuana is a controlled drug/substance
        in the Commonwealth of Pennsylvania pursuant to 35 P.S.
        §780-104. The father’s use of the illegal drug marijuana,
        [sic] is conduct which places the health, safety and welfare
        of the child a risk.

        The Trial Court found by clear and convincing evidence
        that the child is currently without proper parental control.
        Therefore, the child was adjudicated dependent and DHS
        was ordered to supervise the family.

        Conclusion:

        For the preceding reasons, the court finds that the
        Department of Human Services met its statutory burden
        by clear and convincing evidence that A.S. is a Dependent
        Child pursuant to the Pennsylvania Juvenile Act at 42
        Pa.C.S. § 6302 ‘Dependent Child.”[sic]

1925(a) Op., at 3 (unpaginated) (bold in original).     We conclude that this

finding of dependency was not an abuse of discretion.

     While the record would have supported a finding that Child was not

dependent, “an appellate court must resist the urge to second guess the trial

court,” see In re R.J.T., 9 A.3d at 1190, where, as here, the evidence also

supports the trial court’s finding that, because of Father’s substance abuse

history and his present marijuana use, there was a need to protect Child by

adjudicating her dependent and imposing DHS supervision.         None of the

cases upon which Father relies holds to the contrary, nor could we locate


                                   - 11 -
J-S81016-16


any such case through our research. We, therefore, will defer to the trial

judge, who had an opportunity to observe the parties, and find that the trial

court did not abuse its discretion.7 See In re R.J.T., 9 A.3d at 1190.

       Turning to Father’s first issue, he claims that the trial court erred by

not specifying which specific averments in the petition were proved by clear

and convincing evidence and by failing to include in the Order adjudicating

the subject minor dependent, under 42 Pa.C.S. §6302(1), the specific factual

findings upon which the court’s decision was based.

       Initially, we find that Father waived this issue for failure to preserve it

in his concise statement.            See Krebs v. United Refining Co. of

Pennsylvania, 893 A.2d 776, 797 (Pa. Super. 2006) (holding that an

appellant waives issues that are not raised in both his concise statement of

errors complained of on appeal and the Statement of Questions Involved in

her brief on appeal).




____________________________________________


       7
        It appears that the parties involved hoped the supervision would be
temporary. At the hearing, DHS requested that Father be “monitored for at
least another court cycle,” N.T., 6/1/2016, at 14, and the Child Advocate
requested that the decision be “defer[red] for another 30 days for the order
for Father with CEU to stand; that he go for three randoms, and if those
come back negative and/or with prescription coverage we would have no
problem dismissing it at that time.” Id. The trial court scheduled another
hearing for August 18, 2016. Id. at 16. We do not know the outcome of
that, or any additional, hearings.



                                          - 12 -
J-S81016-16


      Further, had Father not waived his first issue, we would conclude it

lacks merit. The Pennsylvania Rules of Juvenile Court Procedure upon which

Father relies provide, in pertinent part, as follows:

      Rule 1408. Findings on Petition

             The court shall enter findings, within seven days of
         hearing the evidence on the petition or accepting
         stipulated facts by the parties:

            (1) by specifying which, if any, allegations in the
            petition were proved by clear and convincing
            evidence; and

            (2) its findings as to whether the county agency has
            reasonably engaged in family findings as required
            pursuant to Rule 1149.

Pa.R.J.C.P. 1408.

      Pennsylvania Rules of Juvenile Court Procedure 1409, in turn,

provides, in pertinent part:

      Rule 1409. Adjudication of Dependency and Court Order

         A. Adjudicating the child dependent. Once the court
         has made its findings under Rule 1408, the court shall
         enter an order whether the child is dependent.

            (1) Dependency. If the court finds from clear and
         convincing evidence that the child is dependent, the court
         shall proceed to a dispositional hearing under Rule 1512.

                                      ***

         C. Court order. The court shall include the following in its
         court order:

            (1) A statement pursuant to paragraph (A):

           (a) as to whether the court finds the child to be
         dependent from clear and convincing evidence;



                                     - 13 -
J-S81016-16


              (b) including the specific factual findings that form the
           bases of the court’s decision.

Pa.R.J.C.P. 1409 (bold in original).

       The trial court’s June 1, 2016 order, entered on the same date as the

adjudicatory/dispositional hearing, adequately explained that the trial court

was finding Child dependent based on the record in the case, and was

ordering Child to remain in Father’s home, subject to DHS supervision. 8 At

the conclusion of the hearing, the trial court explained its findings and its

decision on the record. Thus, the trial court informed Father of its reasoning

supporting its decision, and Father knew that reasoning in challenging it on

appeal. Accordingly, we would find that the issue lacks merit in any event.

       Order affirmed.




____________________________________________


       8
         Here, the risk to Child’s health, safety, and welfare from Father’s
substance abuse was the main issue. We remind the trial court that,
especially where there are multiple concerns in a dependency case, pursuant
to Pa.R.J.C.P 1409C.(1)(b), the court should endeavor to enumerate the
specific factual findings that form the bases for its decision in greater detail.
In fact, in a custody case, we have held that the order must be separate
from the transcript to satisfy the requirements of Pa.R.C.P. 1915.10.
Decision. Order. See R.L.P v. R.F.M., 110 A.3d 201, 204 (Pa. Super.
2015). The present matter is distinguishable from R.L.P. because the trial
court entered an order separate from the transcript. Although the order is
separate from the transcript, a review of the transcript is required to
understand the specific factual basis for the court’s finding. This manner of
proceeding does not assist appellate review.



                                          - 14 -
J-S81016-16


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/10/2017




                          - 15 -